Citation Nr: 1024493	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1941 to 
October 1945, and from September 1946 to April 1962.  He died 
in May 2003, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In May 2008, the Board issued a decision which denied the 
appellant's claim seeking service connection for the cause of 
the Veteran's death.  Thereafter, the appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009, the Court issued 
a memorandum decision vacating the Board's May 2008 decision, 
and remanding this matter for further development. 

The appeal is remanded to the RO.


REMAND

Based upon the Court's November 2009 memorandum decision, a 
remand is necessary in this case.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

At a February 1997 hearing before the RO, the Veteran 
testified that his malaria flares up one to three times a 
year; that these attacks, manifested by chills and high 
fever, usually last somewhere between forty minutes to an 
hour; and that it takes seven to eight days after an attack 
before he is back to normal.  A January 2004 statement from 
J. Mahr noted that he had been raised by Veteran, that the 
Veteran had contracted Malaria in the service, and that 
"[e]ven [in] later years he had attacks never fully 
recovering."  

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

Under the circumstances of this case, the RO should obtain a 
medical opinion to ascertain whether the Veteran's death is 
related to his military service and/or his service-connected 
malaria.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a VA medical 
opinion as to whether the Veteran's 
military service and/or his service-
connected malaria either caused or 
contributed substantially or materially 
to his death.  The claims file must be 
made available to and reviewed by the VA 
physician in conjunction with the 
requested opinion.  Finally, a complete 
rationale for all opinions provided must 
be provided.  If the physician cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the physician must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  Thereafter, the RO must re-adjudicate 
the claim on appeal.  If this issue 
remains denied, a supplemental statement 
of the case must be provided to the 
appellant and her representative.  After 
the appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


